        Case 1:20-cv-10617-WGY Document 268 Filed 08/07/20 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS
__________________________________________
                                           )
MARIA ALEJANDRA CELIMEN SAVINO             )
and JULIO CESAR MEDEIROS NEVES,            )
                                           )
Petitioners-Plaintiffs,                   )
                                          )   20-cv-10617 WGY
       v.                                 )
                                          )
THOMAS HODGSON, et al.,                    )
                                          )
       Respondents-Defendants.            )
__________________________________________)


            DEFENDANTS’ NOTICE OF CONTINUING BOND VIOLATIONS
                  AND RENEWED MOTION TO REVOKE BAIL


       Respondents-Defendants hereby provide the Court and opposing counsel with notice that

Carlos Gutierrez-Deleon continues to violate the home confinement condition of his bond

order. He does so despite being told repeatedly by USCIS and its contractor, BI, and presumably

by his counsel, that he is not to leave home. He is aware that he is violating the order and simply

does not care. Given that the Court has taken no steps to enforce its order despite extensive

proof of the violations, his impunity is unsurprising. His most recent violations, as well as his

admission that he knows he is violating and simply does not care, are detailed in the attached

declaration as Exhibit A. His prior violations have been previously reported to the Court, but

threeof the previously submitted declarations are re-submitted herewith for the Court’s

convenience.

       In light of the fact that one detainee cut his bracelet, another assaulted his girlfriend and

then tested positive for COVID-19 after repeatedly violating the home confinement, the Court’s

apparent indifference to the violations of its order is perplexing. Nonetheless, Defendants renew
        Case 1:20-cv-10617-WGY Document 268 Filed 08/07/20 Page 2 of 2



their motion for revocation of bond for all the detainees that have violated the Court’s order and

for Gutierrez-Deleon in particular.

                                                     Respectfully submitted,

                                                     ANDREW E. LELLING,
                                                     United States Attorney


                                               By:   /s/ Thomas E. Kanwit
                                                     Thomas E. Kanwit
                                                     Michael Sady
                                                     Assistant U.S. Attorneys
                                                     U.S. Attorney’s Office
                                                     John J. Moakley U.S. Courthouse
                                                     1 Courthouse Way, Suite 9200
                                                     Boston, MA 02210
                                                     (617) 748-3100
       August 6, 2020                                thomas.kanwit@usdoj.gov




                                  CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing (NEF).

                                                     /s/ Thomas E. Kanwit
Dated: August 6, 2020                                Thomas E. Kanwit
